DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web.
The drawings are objected to because Figure 2 includes color, but no petition under 37 C.F.R. § 1.84(a)(2) has been filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, and further in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes”.

As per claim 1, Groeneveld discloses a method for determining management zones within an agricultural field using a computing device, the method comprising: 
selecting a plurality of remotely sensed images of the agricultural field wherein the plurality of remotely sensed images represent a plurality of growing seasons (Groeneveld, ¶0116, multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' (hereafter, also meaning within a week before or after DOY') for multiple prior crop -growing seasons; Groeneveld, ¶0055, The terms "EOS" and "EOS data" refer to remote sensing data gathered by any aerial or spatial platform (e.g., vehicle) and stored in a digital form); 
calculating a vegetation index for each of the plurality of remotely sensed images of the agricultural field (Groeneveld, ¶0065, converting the EOS raster data to reflectance and NDVI; Groeneveld, ¶0113, FIG. 11 illustrates a time series of maps of EOS data expressed in NDVI* for an agricultural field in which corn is being grown with a map of the measured yield of the agricultural field); 
generating a refined average image from the plurality of remotely sensed images of the agricultural field using the vegetation index for each of the plurality of remotely sensed images of the agricultural field (Groeneveld, ¶0116, FIG. 4, an average NDVI* map formed by averaging together multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' (hereafter, also meaning within a week before or after DOY') for multiple prior crop -growing seasons … The average NDVI* map can be averaged at each corresponding pixel of the multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' for multiple prior crop -growing seasons; Groeneveld, ¶0117,  Averaging together multiple images of EOS data expressed by the NDVI* and collected at the DOY' for multiple prior crop -growing seasons can provide a robust assessment of the conditions on an agricultural field. Averaging images of EOS data from more than two years may improve the accuracy of the average NDVI* map).
Groeneveld does not explicitly disclose the following limitation as further recited however Reyes discloses 
applying a classification method by the computing device to define management zones associated with the NDVI image (Reyes, page 4, Materials and Methods, The NDVI was obtained from Landsat 8 Operational Land Imager (Level 2 product [SR]) (USGS, 2016) and was collected during the growing seasons of corn in 2014, 2015, and 2017; Reyes, page 7, Potential Management Zone Delineation, In Criterion c, clay content at two depths in combination with NDVI in June 2015 and slope were chosen ... three divisions are optimal for Criterion c ... the results presented here can be considered appropriate to provide a well-structured division of the field.  The resulting cluster zone maps are presented in Fig. 6 ... Criterion c (Fig. 6e and 6f) presents a zone in the northwestern part (Area 3); Reyes, page 10, Evaluating Management Zones, NDVI has been shown to be a useful crop yield predictor. An example of how the delineation zones change when they are based on different NDVI data sets is presented in Fig. 9, where zones were delineated using Criterion c). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the NDVI data to define management zones as taught by Reyes in the system of Groeneveld in order to provide a structured division of the field (Reyes, page 7, Potential Management Zone Delineation). 

As per claim 2, Groeneveld and Reyes disclose the method of claim 1 wherein the generating the refined average image at the computing device is performed using average mean, standard deviation, and skewness to combine the vegetation index for each of the plurality of remotely sensed images of the agriculture field into the refined average image (Reyes, page 6, Table 1, Parameters, Mean, Standard Deviation, Skewness, Kurtosis, Sample size corresponds to the 96 soil samples and the intersected normalized difference vegetation index and topographic attributes for the corresponding locations). 

As per claim 6, Groeneveld and Reyes disclose the method of claim 1 wherein each of the plurality of remotely sensed images are automatically selected by the computing device (Groeneveld, ¶0065, use EOS raster data to map a spatial pattern of yield for any crop type λ, on a field m … obtaining EOS raster data that was collected on or about a DOY' during several prior crop-growing seasons). 

As per claim 7, Groeneveld and Reyes disclose the method of claim 6 wherein each of the plurality of remotely sensed images are automatically selected by the computing device based on correlation with yield data (Groeneveld, ¶0064, a mapping system configured to map a spatial pattern of yield for a crop of an agricultural field; Groeneveld, ¶0065, use EOS raster data to map a spatial pattern of yield for any crop type λ, on a field m … obtaining EOS raster data that was collected on or about a DOY' during several prior crop-growing seasons). 

As per claim 12, Groeneveld and Reyes disclose the method of claim 1 further comprising normalizing a vegetation index for the refined average image prior to applying the classification model (Groeneveld, ¶0065, extracting the NDVI* data from the EOS raster data for the field m in the form of the NDVI* map for multiple years and calculating an average NDVI* map for discrete pixels across the multiple years for the field m; determining a target yield in bushels per acre for the field m for the any crop λ, for an upcoming growing season; Reyes, page 13, Figure 9). 

As per claim 16, Groeneveld and Reyes disclose the method of claim 1 wherein the vegetation index is a normalized difference vegetation index (NDVI) (Groeneveld, ¶0058, The term “NDVI" refers to an abbreviated form of a normalized difference vegetation index). 

As per claim 17, Groeneveld and Reyes disclose the method of claim 1 wherein the remotely sensed images are satellite images (Groeneveld, ¶0055, The terms "EOS" and "EOS data" refer to remote sensing data gathered by any aerial or spatial platform (e.g., vehicle) and stored in a digital form. Exemplary platforms can include satellites). 

As per claim 18, Groeneveld and Reyes disclose the method of claim 1 further comprising generating a prescription for the agricultural field for applying an agricultural input to the field based on the management zones (Groeneveld, ¶0064, the system can comprise a prescription system configured to prescribe spatially-variable application rates of one or more nutrients for the agricultural field; Groeneveld, ¶0125, prescription system 409 can use the average NDVI* map formed by mapping system 408 to help determine how to prescribe spatially-variable application rates of the nutrient(s) (e.g., nitrogen) for the agricultural field; Groeneveld, ¶0149, FIG. 13 plots an exemplary nutrient application rate as a function of the values of an average NDVI* map of an agricultural field. Plotting the nutrient application rate as a function of the average NDVI* map of an agricultural field and combining that information with the average NDVI* map can provide an average NDVI* map-based nutrient application guide from which prescription system 409 can scale each nutrient for a crop of an agricultural field to guide fertilizer application). 

As per claim 19, Groeneveld discloses a system for determining management zones within an agricultural field, the system comprising: 
a memory (Groeneveld, ¶0067, FIG. 2, system bus 214 also is coupled to a memory storage unit 208); 
at least one processor operably coupled to the memory (Groeneveld, ¶0066, FIG. 1 illustrates an exemplary embodiment of a computer system 100 … A central processing unit (CPU) 210 in FIG. 2 is coupled to a system bus 214 in FIG. 2) and configured to: 
select a plurality of remotely sensed images of the agricultural field wherein the plurality of remotely sensed images represent a plurality of growing seasons (Groeneveld, ¶0116, multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' (hereafter, also meaning within a week before or after DOY') for multiple prior crop -growing seasons; Groeneveld, ¶0055, The terms "EOS" and "EOS data" refer to remote sensing data gathered by any aerial or spatial platform (e.g., vehicle) and stored in a digital form); 
calculate a vegetation index for each of the plurality of remotely sensed images of the agricultural field (Groeneveld, ¶0065, converting the EOS raster data to reflectance and NDVI; Groeneveld, ¶0113, FIG. 11 illustrates a time series of maps of EOS data expressed in NDVI* for an agricultural field in which corn is being grown with a map of the measured yield of the agricultural field); 
generate a refined average image from the plurality of remotely sensed images of the agricultural field using the vegetation index for each of the plurality of remotely sensed images of the agricultural field (Groeneveld, ¶0116, FIG. 4, an average NDVI* map formed by averaging together multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' (hereafter, also meaning within a week before or after DOY') for multiple prior crop -growing seasons … The average NDVI* map can be averaged at each corresponding pixel of the multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' for multiple prior crop -growing seasons; Groeneveld, ¶0117,  Averaging together multiple images of EOS data expressed by the NDVI* and collected at the DOY' for multiple prior crop -growing seasons can provide a robust assessment of the conditions on an agricultural field. Averaging images of EOS data from more than two years may improve the accuracy of the average NDVI* map).
Groeneveld does not explicitly disclose the following limitation as further recited however Reyes discloses 
apply a classification method by the computing device to define management zones associated with the NDVI image (Reyes, page 4, Materials and Methods, The NDVI was obtained from Landsat 8 Operational Land Imager (Level 2 product [SR]) (USGS, 2016) and was collected during the growing seasons of corn in 2014, 2015, and 2017; Reyes, page 7, Potential Management Zone Delineation, In Criterion c, clay content at two depths in combination with NDVI in June 2015 and slope were chosen ... three divisions are optimal for Criterion c ... the results presented here can be considered appropriate to provide a well-structured division of the field.  The resulting cluster zone maps are presented in Fig. 6 ... Criterion c (Fig. 6e and 6f) presents a zone in the northwestern part (Area 3); Reyes, page 10, Evaluating Management Zones, NDVI has been shown to be a useful crop yield predictor. An example of how the delineation zones change when they are based on different NDVI data sets is presented in Fig. 9, where zones were delineated using Criterion c). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the NDVI data to define management zones as taught by Reyes in the system of Groeneveld in order to provide a structured division of the field (Reyes, page 7, Potential Management Zone Delineation).

As per claim 20, Groeneveld and Reyes disclose the system of claim 19 wherein to generate the refined average image at the computing device the processor may use average mean, standard deviation, and skewness to combine the vegetation index for each of the plurality of remotely sensed images of the agriculture field into the refined average image (Reyes, page 6, Table 1, Parameters, Mean, Standard Deviation, Skewness, Kurtosis, Sample size corresponds to the 96 soil samples and the intersected normalized difference vegetation index and topographic attributes for the corresponding locations).
Claim 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes”, as applied to claims 1 and 12 above, and further in view of Poblete, Carlos, et al. "Study of NDVI spatial variability over a Merlot vineyard-plot in Maule Region using a hand held Spectroradiometer." (2009), hereinafter, “Poblete”.

As per claim 3, Groeneveld and Reyes disclose the method of claim 1 but do not explicitly disclose the following limitations as further recited however Poblete disclose wherein the classification method comprises a weighted natural breaks method (Poblete, page 184, 2.3. Geostatistical and conventional statistical analysis, The spatial structure was determined by semi-variogram analyses for vine NDVI (NDVIv), soil NDVI (NDVIs), Yield, LAI and stomatal conductance variables using the geostatistical software ArcGIS 9.0. In this study exponential models were fitted to the experimental semi-variograms using the least squares error method. The fitted models were then used in an ordinary punctual Kriging procedure to estimate the values at un-sampled locations and with these values the smoothed contour maps were constructed. The Jenks Natural Breaks algorithm was used to partitioning interpolate values in three classes; Poblete, page 185, Results and Discussion, Figure 1 shows the spatial pattern of NDVIv along the season grouping in three arbitrary zones using the "natural breaks" method). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the Jenks natural breaks algorithm for classification in the system of Groeneveld and Reyes in order to provide a means to partition the image (Poblete, page 185, Results and Discussion).

As per claim 13, Groeneveld and Reyes disclose the method of claim 12 but do not explicitly disclose the following limitations as further recited however Poblete disclose wherein the applying the classification method by the computing device to define management zones associated with the refined average image is performed by applying weighted natural breaks to the refined average image after normalizing the vegetation index for the refined average image (Poblete, page 184, 2.3. Geostatistical and conventional statistical analysis, The spatial structure was determined by semi-variogram analyses for vine NDVI (NDVIv), soil NDVI (NDVIs), Yield, LAI and stomatal conductance variables using the geostatistical software ArcGIS 9.0. In this study exponential models were fitted to the experimental semi-variograms using the least squares error method. The fitted models were then used in an ordinary punctual Kriging procedure to estimate the values at un-sampled locations and with these values the smoothed contour maps were constructed. The Jenks Natural Breaks algorithm was used to partitioning interpolate values in three classes; Poblete, page 185, Results and Discussion, Figure 1 shows the spatial pattern of NDVIv along the season grouping in three arbitrary zones using the "natural breaks" method). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the Jenks natural breaks algorithm for classification in the system of Groeneveld and Reyes in order to provide a means to partition the image (Poblete, page 185, Results and Discussion).

As per claim 14, Groeneveld, Reyes and Poblete disclose the method of claim 13 further comprising dissolving smaller polygons into larger polygons to reduce a number of the management zones (Poblete, page 187, Figure 1). 


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes”, in view of Poblete, Carlos, et al. "Study of NDVI spatial variability over a Merlot vineyard-plot in Maule Region using a hand held Spectroradiometer." (2009), hereinafter, “Poblete” as applied to claim 3 above, and further in view of Kodinariya, Trupti M., and Prashant R. Makwana. "Review on determining number of Cluster in K-Means Clustering." International Journal 1.6 (2013): 90-95, hereinafter, “Kodinariya”.

As per claim 4, Groeneveld, Reyes and Poblete disclose the method of claim 3 and (Reyes, page 4, Management Zone Delineation, in CLARA the data are divided in subsamples of fixed size. Then each subsample is partitioned in k clusters) but do not explicitly disclose the following limitations as further recited however Kodinariya discloses further comprising applying an elbow method to determine an optimal number of the management zones (Kodinariya, page 91, III. Different approaches to selecting the right number of clusters in K-means clustering, the elbow method; Kodinariya, page 92, B. Elbow Method; Kodinariya, page 92, Figure 1). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the elbow method as taught by Kodinariya in the system of Groeneveld, Reyes and Poblete in order to provide an alternate well-known means to partition the image using the K-means clustering of Reyes (Kodinariya, page 92, Section B. Elbow Method).

As per claim 5, Groeneveld, Reyes, Poblete and Kodinariya disclose the method of claim 4 wherein each pixel within the refined average image is obtained by calculating an average of corresponding pixels in the plurality of remotely sensed images of the agricultural field (Groeneveld, ¶0116, FIG. 4, an average NDVI* map formed by averaging together multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' (hereafter, also meaning within a week before or after DOY') for multiple prior crop -growing seasons … The average NDVI* map can be averaged at each corresponding pixel of the multiple images (e.g., maps) of EOS data expressed by the NDVI* and collected at the DOY' for multiple prior crop -growing seasons), the corresponding pixels shifted slightly to the left or right based on skewness and standard deviation of that pixel before normalization (Reyes, page 6, Table 1, Parameters, Mean, Standard Deviation, Skewness, Kurtosis, Sample size corresponds to the 96 soil samples and the intersected normalized difference vegetation index and topographic attributes for the corresponding locations; Poblete, page 184, descriptive statistical analysis of NDVIv and NDVIs data was performed with the following indicators: average, range, maximum and minimum values, variance and standard deviation as a measure of variability and standard skewness and kurtosis used to determine whether the NDVI values come from a normal distribution). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes” as applied to claim 7 above, and further in view of Sulik, John J., and Dan S. Long. "Spectral considerations for modeling yield of canola." Remote Sensing of Environment 184 (2016): 161-174, hereinafter, “Sulik”.

As per claim 8, Groeneveld and Reyes disclose the method of claim 7 but do not explicitly disclose the following limitation as further recited however Sulik discloses wherein each of the plurality of remotely sensed images are automatically selected by the computing device using a Normalized Difference Yellowness Index (NDYI) (Sulik, Abstract, Prominent yellow flowers that are present in a Brassica oilseed crop such as canola require careful consideration when selecting a spectral index for yield estimation ... A normalized difference yellowness index (NDYI), computed from the green and blue wavebands ... during flowering and best modeled variability in relative yield potential). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the normalized difference yellowness index as taught by Sulik for the vegetation index of Groeneveld and Reyes dependent on which crops were being modeled (Sulik, Abstract).


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes” as applied to claim 1 above, and further in view of Jerphagnon et al., U.S. Patent No. 9,983,041, hereinafter, “Jerphagnon”.

As per claim 9, Groeneveld and Reyes disclose the method of claim 1 but do not explicitly disclose the following limitations as further recited however Jerphagnon discloses further comprising filtering the refined average image prior to applying the classification model (Jerphagnon, column 6, lines 55-65, NDVI images ... since the spatial boundary between soil types is unlikely to be sharply defined, the adjustment is made using a spatial smoothing filter such as a Gaussian). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the image filtering as taught by Jerphagnon in the system of Groeneveld and Reyes to improve the visualization of the boundaries in the image (Jerphagnon, column 6, lines 55-65).

As per claim 10, Groeneveld, Reyes and Jerphagnon disclose the method of claim 9 wherein the filtering is performed using a Gaussian filter (Jerphagnon, column 6, lines 55-65, NDVI images ... since the spatial boundary between soil types is unlikely to be sharply defined, the adjustment is made using a spatial smoothing filter such as a Gaussian). 

As per claim 11, Groeneveld, Reyes and Jerphagnon disclose the method of claim 9 wherein the filtering is performed using a median filter (Jerphagnon, column 6, lines 55-65, NDVI images ... since the spatial boundary between soil types is unlikely to be sharply defined, the adjustment is made using a spatial smoothing filter such as a Gaussian). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groeneveld, U.S. Publication No. 2016/0180473, hereinafter, “Groeneveld”, in view of Reyes, Javier, et al. "Delineating Site‐Specific Management Zones and Evaluating Soil Water Temporal Dynamics in a Farmer's Field in Kentucky." Vadose Zone Journal 18.1 (February 2019): 1-19, hereinafter, “Reyes” as applied to claim 1 above, and further in view of Murr et al., U.S. Publication No. 2018/0293671, hereinafter, “Murr”.

As per claim 15, Groeneveld and Reyes disclose the method of claim 1 but do not explicitly disclose the following limitations as further recited however Murr disclose wherein the vegetation index is an enhanced vegetation index 2 band (EVI2) vegetation index (Murr, ¶0076, pixels within crop of red peppers 502 will have crop data associated with a crop of red peppers and will have data created from each of NVDI generating component 708, an EVI generating component 710, a ONDVI generating component 712, a TNDVI generating component 714, an EVI2 generating component 716). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the enhanced vegetation index as taught by Murr in the system of Groeneveld and Reyes dependent on the received image data (Murr, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                 
/VU LE/Supervisory Patent Examiner, Art Unit 2668